Citation Nr: 0307766	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-10 589	)	DATE
	)
	)    

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  

2.  Entitlement to accrued benefits.  

(The claim of entitlement to service connection for the cause 
of the veteran's death is the subject of a future decision.)


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service in the Philippine 
Scouts from May 15, 1946 to April 11, 1949.  He died on 
January [redacted]
, 1994.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO accepted the appellant's December 2000 application for 
VA benefits also as a claim for Dependency and Indemnity 
Compensation for cause of death under the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2002).  There currently 
is a stay pending on this issue at VA.  This issue has not 
been adjudicated by the RO.  In fact, the RO notified the 
appellant in a February 2002 letter that a decision on this 
issue would be deferred until completion of necessary 
rulemaking.  As this issue has been neither prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board is now undertaking additional development on the 
claim of entitlement to service connection for the cause of 
the veteran's death, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  


After giving notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The service department has certified that the veteran 
served from April 1946 to March 1949, and that he served as a 
New Philippine Scout.  

3.  The appellant's application for VA benefits was received 
years after the veteran's death, and he had no pending claims 
at the time of his death in January 1994.  


CONCLUSIONS OF LAW

1.  There is no legal authority for entitlement to VA death 
pension benefits for the appellant.  38 U.S.C.A. §§ 101(2), 
107, 1521, 1541 (West 1991 & Supp. 2002); 5107(a) (West Supp. 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.8, 3.9 (2002); 
Sabonis  v. Brown, 6 Vet. App. 426 (1994).  

2.  The requirements for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 19991 & Supp. 2002); 
5107(a) (West Supp. 2002); 38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A copy of the veteran's Enlisted Record and Report of 
Separation, WD AGO Form 53, shows he entered active service 
on May 15 1946, and separated therefrom on April 11, 1949.  

The evidence shows that the RO submitted a Request for Army 
Information to the service department for verification of the 
veteran's service information.  In June 1950 the service 
department certified that the veteran served on active duty 
from May 15 1946 to April 11, 1949.  The service department 
also certified that he was enlisted under the provisions of 
Section 14, Public Law 190, of the 79th Congress.  

In June 1950 the RO granted service connection for residuals 
of an injury to the right little finger.  The RO assigned a 
noncompensable rating, effective April 12, 1949.  

In January 1981 the RO awarded a 10 percent rating for 
residuals of an injury to the right hand with ankylosis of 
the little finger and osteoarthritis, effective March 21, 
1980.  The RO notified the veteran of that decision by letter 
dated January 27, 1981; he did not appeal.  

In March 1994 the appellant submitted an Application for 
Burial Benefits, VA Form 21-530.  Included with her 
application was a copy of a Certificate of Death, which 
showed the veteran died on January [redacted]
, 1994.  The immediate 
cause of death was listed as "CVA-Hemorrhage."  There were 
no antecedent or underlying causes or other significant 
conditions listed.  

In September 2000 the appellant submitted a statement 
claiming reimbursement of expenses incurred for the death and 
burial service of the veteran who she acknowledged served as 
a New Philippine Scout.  She included copies of service 
documents, which show the veteran served as a Sergeant in the 
New Philippine Scouts from May 15 1946 to April 11, 1949.  
She included a copy of the January 1981 VA notification 
letter showing the veteran had been receiving VA compensation 
benefits.  She also included a copy of a September 2000 
medical statement showing disabilities for which she had been 
receiving medical care since November 1981.  The appellant 
requested transfer of the veteran's disability compensation 
to her since the time of his death.  She also requested 
disability compensation or pension for her illnesses.  

The RO forwarded to her an application for VA benefits, VA 
Form 21-534, in October 2000, which she completed and 
returned in December 2000.  Included with her application was 
a certified copy of the Certificate of Death and medical 
certificates dated in December 2000.  The medical 
certificates show the veteran was hospitalized in September 
1993 with a diagnosis of "CVA" with hemiplegia.  He was 
hospitalized in October 1993 with a diagnosis of essential 
hypertension and status post cerebrovascular accident.  He 
was also hospitalized in January 1994 with a diagnosis of 
hypersensitivity reaction.  


Analysis

Preliminary Matter: Duty to Assist

As stated, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
with respect to the issues being decided.  

In April 2001, the RO notified the appellant of the enactment 
of the VCAA.  The RO advised her to identify any evidence not 
already of record, and that it would make reasonable efforts 
to obtain any such evidence pertaining to the issues 
currently on appeal.  The RO advised the appellant to 
identify any evidence not already of record, and to complete 
authorization forms (VA Forms 21-4142) as needed for the 
release of any such evidence pertaining to the issues 
currently on appeal.  

The RO advised the appellant that it would obtain such 
records if their release were authorized.  In doing so, the 
RO satisfied the VCAA requirement that VA notify the 
appellant as to which evidence was to be provided by her, and 
which would be provided by VA.  38 C.F.R. § 5103(a) (West 
Supp. 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify has thus been satisfied, as the appellant 
has been provided with notice of what is required to 
substantiate her claims.  In particular, through the issuance 
of the February 2002 rating decision and the July 2002 
statement of the case (SOC), she has been given notice of the 
requirements for entitlement to nonservice-connected death 
pension and accrued benefits.  

The RO also provided the full text of the new evidence-
development regulation, 38 C.F.R. § 3.159, in the July 2002 
SOC.  In other words, the RO fully considered and applied the 
new law to the appellant's claims.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claims, including any relevant 
records adequately identified by her, as well as authorized 
by her to be obtained.  

The evidence includes the service medical records and a 
service department certification of the veteran's dates of 
active service.  In this case there is no factual dispute 
regarding the veteran's correct dates of active service, the 
date of his death, or when the appellant first filed a claim 
for accrued benefits.  Consequently, the law in this case is 
dispositive of both issues being decided.  Since no 
reasonable possibility exists that any further development 
would substantiate the appellant's claims, VA may refrain 
from providing any further assistance.  See 38 U.S.C.A. 
§ 5103A(a)(2); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that VA is not required to provide assistance 
pursuant to the VCAA where "no reasonable possibility exists 
that any further assistance would aid the appellant in 
substantiating her claim"); Smith v. Gober, 14 Vet. App. 227 
(2000) (holding remand pursuant to VCAA not required when law 
is dispositive).  

The Board finds that there is evidence on file upon which a 
determination can be made at this time.  Therefore, remand or 
deferral for additional development of the evidence is not 
required.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claims is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  



Nonservice-Connected Death Pension

The appellant contends that she is entitled to nonservice-
connected death pension benefits because she is the widow of 
the veteran.  She does not dispute the official service 
department information that shows the veteran served on 
active duty in the New Philippine Scouts from May 15, 1946 to 
April 11, 1949.  

The Board does not dispute the fact that the appellant is the 
veteran's widow as defined by VA laws and regulations or that 
the veteran had service as a Philippine Scout from May 1946 
to April 1949.  Regrettably, however, the appellant is 
ineligible for death pension benefits based on the veteran's 
service.  

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military, naval or air service for the purposes 
of VA death pension benefits.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d).

The applicable laws and regulations provide that service in 
the Philippine Scouts enlisted under Section 14, Public Law 
190, 79th Congress (the "Armed Forces Voluntary Recruitment 
Act of 1945"), shall not be deemed to have been active 
military, naval or air service, except for benefits under 
certain contracts of National Service Life Insurance; 
compensation for service-connected disability; and DIC 
for service-connected death.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive were 
made under the provisions of Pub. L. 190 as it constituted 
the sole authority for such enlistments during that period.  
This does not apply to officers who were commissioned in 
connection with the administration of Public Law 190.  38 
U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of the VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203.  

The veteran's Enlisted Record and Report of Separation, WD 
AGO Form 53, shows he entered active service on May 15 1946 
and separated from active service on April 11, 1949.  The 
evidence shows that the RO submitted a Request for Army 
Information to the service department for verification of the 
veteran's service information.  

In June 1950 the service department certified that he served 
on active duty from May 15 1946 to April 11, 1949.  The 
service department also certified that he was enlisted under 
the provisions of Section 14, Public Law 190, of the 79th 
Congress.  

As previously stated, the appellant does not dispute the fact 
that the veteran served in the New Philippine Scouts from May 
15 1946 to April 11, 1949.  She does not contend that the 
veteran served on active duty during any other period.  In 
her September 2000 statement claiming reimbursement of 
expenses incurred for the death and burial service of the 
veteran, she acknowledged he served as a New Philippine 
Scout.  In fact, she included copies of service documents, 
which show the veteran served as a Sergeant in the New 
Philippine Scouts from May 15 1946 to April 11, 1949.  

The Board has no reason to question the June 1950 service 
department certification that the veteran served on active 
duty from May 15 1946 to April 11, 1949 and was enlisted 
under the provisions of Section 14, Public Law 190, of the 
79th Congress.  This service department certification also 
contains needed information as to length, time, and character 
of service, and is genuine and the information contained in 
it is accurate.  

As noted above, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including service as a recognized guerrilla, does 
not constitute active military, naval or air service 
qualifying for VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c), (d).  
Thus, the law precludes basic eligibility for nonservice-
connected death pension based on the veteran's service.

The veteran's enlistment as a Philippine Scout was in May 
1946, under Section 14, Public Law 190, 79th Congress, as 
that was the only authority for enlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947.  38 C.F.R. § 3.8(b).  Service records show the 
veteran was not commissioned as an officer during this 
period.  By law, unlike service in the Regular Philippine 
Scouts or "old" Scouts, such service is not deemed to be 
qualifying service for non-service-connected disability 
pension benefits.  38 C.F.R. § 3.8(b).  Again, the law 
precludes basic eligibility for nonservice-connected death 
pension based on the veteran's service.  

Accordingly, basic eligibility for nonservice-connected death 
pension benefits must be denied as a matter of law.  
38 U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 1991 & Supp. 
2002); 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.8, 3.9 (2002); see Sabonis v. Brown, 6 Vet. App. 426 
(1994).


Accrued Benefits

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to predicate his or her own application.  Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.152(a).  

In June 1950 the RO granted service connection for residuals 
of an injury to the right little finger.  The RO assigned a 
noncompensable rating, effective April 12, 1949.  

In January 1981 the RO awarded a 10 percent rating for 
residuals of an injury to the right hand with ankylosis of 
the little finger and osteoarthritis, effective March 21, 
1980.  The RO notified the veteran of that decision by letter 
dated January 27, 1981; he did not appeal.  The veteran did 
not file any other claims during the remainder of his 
lifetime, and he had no other service-connected disabilities 
and no pending claims at the time of his death in January 
1994.  

The appellant does not dispute the fact that she did not file 
a claim for accrued benefits within one year of the date of 
the veteran's death.  In her September 2000 statement she 
stated that the delay in filing for benefits was attributable 
to the sadness caused by her husband's death and the 
subsequent death of her daughter in 1995.  While the Board 
understands the anguish that resulted from the loss of her 
husband and daughter, the law is clear that an application 
for accrued benefits must be filed within 1 year after the 
date of death.  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a surviving spouse 
is deemed to include a claim for any accrued benefits.  38 
C.F.R. § 3.1000(c).  

Moreover, even if the appellant had filed a claim for accrued 
benefits within one year from the time of the veteran's 
death, the outcome would not change because the veteran did 
not have a claim pending at time of his death.  Therefore, 
the appellant has no claim upon which to predicate her own 
application.  Jones, 136 F.3d at 1300.  

The requirements for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 19991 & Supp. 2002); 
5107(a) (West Supp. 2002); 38 C.F.R. § 3.1000 (2002).  


ORDER

Eligibility for VA nonservice-connected death pension 
benefits is denied.  

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

